               Case 5:17-po-00154-JLT Document 12 Filed 06/01/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 5:17-po-00154-JLT
11                           Plaintiff,
                                                        MOTION AND [PROPOSED] ORDER FOR
12   v.                                                 DISMISSAL WITHOUT PREJUDICE
                                                        (DOC. 11)
13   KAMAR I BLUNT,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss both counts in this case (18 U.S.C § 1382; and 18 U.S.C.

20 § 930(a)) in the interest of justice, without prejudice; and moves to recall the warrant.

21
     DATED: May 29, 2020                                  Respectfully submitted,
22
                                                          McGREGOR W. SCOTT
23                                                        United States Attorney

24                                                By:     /s/ Philip N. Tankovich       __
                                                          PHILIP N. TANKOVICH
25                                                        Special Assistant U.S. Attorney

26

27

28
                                                         1
                                                                                                U.S. v. Blunt
                                                                                 Case No. 5:17-po-00154-JLT
              Case 5:17-po-00154-JLT Document 12 Filed 06/01/20 Page 2 of 2



 1
                                                ORDER
 2

 3         IT IS HEREBY ORDERED that this case is dismissed, and the warrant is recalled, in the interest
 4 of justice without prejudice.

 5 IT IS SO ORDERED.

 6
        Dated:    May 30, 2020                            /s/ Jennifer L. Thurston
 7                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                                                                           U.S. v. Blunt
                                                                            Case No. 5:17-po-00154-JLT
